internal_revenue_service appeals_office elim street suite cincinnati oh number release date date date a b cc d certified mail dear department of the treasury taxpayer_identification_number person to contact tel fax tax period ending uil this is our final adverse determination as to your application_for recognition of exempt status under sec_501 of the internal_revenue_code the code as an organization described in sec_501 it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective date the date of your incorporation in the state of f our adverse determination was made for the following reason s you do not satisfy the operational_test for recognition of exemption as an organization described in sec_501 of the code the manner in which your activities are conducted results in more than an insubstantial degree of private benefit to individuals controlling your organization in doing so you further a nonexempt purpose since more than an insubstantial part of your activities further this nonexempt purpose you are not operated exclusively for exempt purposes within the meaning of sec_501 of the code contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling lf you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date fee legend c officer board member d officer board member e officer board member o state p city q date r compensation contact person identification_number contact number fax number employer_identification_number uil dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues e do you qualify for exemption under sec_501 of the code no for the reasons described below letter cg catalog number 47628k - facts you were formed as a corporation on date q in the state of o your articles of incorporation state your purpose is as an educational home daycare and afterschool care services organization for children ages years your governing body is comprised of three individuals including a ceo board member c and two individuals just listed as board members board members d and e board members c and d are related it is not clear if board member e is related to the other board members as you failed to address this issue board member c will receive compensation of dollar_figurer per year you were asked to explain how this amount was determined but failed to provide any detail based on the budgets provided with your application compensation will make up the majority of your expenses your application bylaws and articles of incorporation states that board member c will not be able to be removed by the board_of directors board member c stated that this was done to insure that she can protect her interest in the organization your organization was asked to expand the board_of directors multiple times which you failed to do you were formed to provide a daycare and afterschool program primarily for children of board members family members and the general_public the daycare program will run from am to pm with the afterschool program offered from 00pm to am the daycare conducts various educational activities such as arts and craft programs along with group play activities the afterschool program offers similar activities all activities are conducted at the home of board member c expenses will include meals supplies and transportation to and from the day care as well as personal home expenses such as utilities and phone service you indicate that services are advertised to the general_public by word of mouth through friends and families and also by providing fliers we requested copies of advertising materials demonstrating how you publicize your services and these were not provided you will charge fees for your services parents with low income will have a co-payment to pay and a person with higher income has to pay the full fee you were asked to provide more details regarding your fee structure but failed to explain your fees you will also be supported by grants and by the state of o in receiving direct subsidies for child care services you did not however provide a detailed breakdown of what percentage of fees are from grants the state of o or from fees directly from parents you are currently licensed by the state of o department of children and family services to have a maximum capacity of eight children for the daycare program and five children for the afterschool program the license is in c’s name currently only four children are enrolled in the program all of which are relatives of board members you letter cg catalog number 47628k have indicated the department of children and family services will allow you to have up to twenty children with the help of an assistant however you provided no documentation stating this policy law sec_501 of the internal_revenue_code provides in part for exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net eamings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revenue_procedure a favorable determination_letter or ruling will be issued to an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed a determination_letter is issued based solely upon the facts and representations contained in the administrative record the applicant is responsible for the accuracy of any factual representations contained in the application the failure to disclose a material fact or misrepresentation of a material fact on the application may adversely affect the reliance that would otherwise be obtained through issuance by the service of a favorable determination_letter or ruling exempt status may be recognized ‘in advance of the organization's operations if the proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption pursuant to the section of the internal_revenue_code under which exemption is claimed a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe all of the activities in which it letter cg catalog number 47628k expects to engage and the nature of contemplated expenditures where the _ organization cannot demonstrate to the satisfaction of the service that it qualifies for exemption the service will generally issue a proposed adverse determination_letter or ruling in revrul_69_175 1969_1_cb_149 a nonprofit organization formed by parents of pupils attending a private school that provides school_bus transportation for its members’ children serves a private rather than a public interest and does not qualify for exemption under sec_501 of the code in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will preclude exemption under sec_501 of the code regardless of the number or importance of statutorily exempt purposes thus the operational_test standard prohibiting a substantial non-exempt purpose is broad enough to include inurement private benefit and operations that further nonprofit goals outside of the scope of sec_501 in 477_f2d_340 4th cir cert_denied 413_us_910 the fourth circuit held that operating for the benefit of private parties constitutes a substantial nonexempt purpose application of law you are not organized and operated exclusively for charitable educational or religious purposes consistent with sec_501 c of the code nor sec_1 c -1 a of the income_tax regulations and therefore fail to meet the operational_test specifically the facts above indicate that you are not operated for exempt purposes but rather for the private benefit to c d and e by providing child care services for their relatives you are not described in sec_1_501_c_3_-1 as your earnings will inure to insiders you are providing compensation to c to take care of c’s own relatives and are operating out of the residence of c for which you pay a share of the costs further you are providing care for relatives of all board members including d and e which is being subsidized with public funding you are not described in sec_1_501_c_3_-1 of the regulations your organization currently has four children enrolled all of whom are related to board members even though your application states that you are open to the public at this time you are only benefitting the board members by providing daycare services for their relatives you are licensed to supervise eight children at a minimum of the children who make up your program will still be relatives of your board members at letter cg catalog number 47628k night you are only licensed to supervise five children which would mean that at minimum of the children participating in your afterschool program would be relatives of the board members twice you were asked to modify your board_of directors and place control in the hands of unrelated individuals and both times you stated that you are unable to modify your board while you did eventually provide procedures for the removal of a board member it still appears unlikely that board member c would be removed from her position this is based on your statement that c would protect herself and her interest in the program by being assured she could not be eliminated from the board for the above reasons you are serving substantially private rather then public interests in revrul_69_175 the organization is providing a service to only certain individuals that belong to a certain school you are similar to this organization in that you are only providing services for relatives of your board members while members of the general_public are not prohibited from participation in your programs the majority of participants are and or will be children who are related to board members even though you have indicated you advertise services you have been unable to substantiate how you recruit additional enrollees from the general_public and your entire enrollment is comprised of four related children an organization is not operated exclusively for charitable purposes and thus will not qualify for exemption under sec_501 if it has a single non-charitable purpose that is substantial see haswell v united_states in nature this is true regardless of the number or importance of the organization's charitable purposes as specified in better business bureau v united_states although you are conducting child care services in and of itself a qualifying exempt activity your organization is serving private rather then public purposes the substantial personal benefits outweigh any public good and for this reason you are serving non charitable purposes as seen in old dominion box co because you are operating for the benefit of private parties specifically c d and e your directors through the provision of personal services you do not meet qualification for exemption under c you have failed to provide sufficient details regarding certain activities expenditures and publicity of services per revproc_2011_9 a favorable determination_letter or ruling will be issued to an organization only if its application and supporting documents establish that it meets the particular requirements for the section under which exemption is claimed since you have been unwilling or unable to provide requested details it can only be concluded based on the present facts that you are serving private rather then public interests in operating your child care letter cg catalog number 47628k applicant’s position you state that you qualify under sec_501 of the code because you are open to recruitment of children both inside and outside of your community you can serve up to twenty children with the help of an assistant and you will expand your board_of directors service response to applicant’s position you have failed to show how you serve a public rather than a private interest all children participating in your program are relatives of board members you were asked to expand your board_of directors and failed to do so and have structured your board so that private interests are protected conclusion based on the above we conclude that you are operated for private rather then public purposes and do not qualify for exempt status under sec_501 of the code the facts show that you operate primarily for the benefit of your founders board members and the majority of your expenses are in compensation to your ceo you were formed and are operating to benefit insiders rather then the public at large you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include o n o p a o the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired letter cg catalog number 47628k the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power of attomey form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter letter to confirm that he or she received your fax if you fax your statement please call the person identified in the heading of this letter cg catalog number 47628k if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations enclosure publication letter cg catalog number 47628k
